EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The undersigned, Schwartz Levitsky Feldman llp, hereby consents to the use of our name and the use of our opinion dated April 12, 2010 on the consolidated financial statements of First National Energy Corporation (the “Company”) included in its Annual Report on Form 10-K being filed by the Company, for the fiscal year ended December 31, 2009. /s/ SCHWARTZ LEVITSKY FELDMAN LLPS Toronto, Ontario, Canada Chartered Accountants April 16, 2010 Licensed Public Accountants 1167 Caledonia Road Toronto, Ontario M6A 2X1 Tel:416 785 5353 Fax:416 785 5663
